  Case 19-21133         Doc 13      Filed 04/09/19 Entered 04/09/19 11:07:13                  Desc ODSM Ch 13
                                              NOD Page 1 of 1
Form 723[ODSM − Ch 13 NOD]




                                UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF UTAH



       In re:                                                                   Case No. 19−21133 KRA
                Suleman D. Gowon                                                Chapter 13
                            Debtor(s).




                                            ORDER OF DISMISSAL
              Based on Debtor Suleman D. Gowon having failed to comply with one or more of the
       requirements of the U.S. Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and/or the
       Local Rules and notice having been properly given, THE COURT HEREBY ORDERS:

                Debtor Suleman D. Gowon in the above−captioned case is dismissed without prejudice and, if
       there is no confirmed plan, the Trustee is directed to disburse all remaining funds on hand, if any, in
       compliance with Local Rule 2083−1(i). Attorney's fees in an amount up to $1000.00 are awarded less
       any pre−petition retainer paid to debtor's counsel, which will be disbursed pursuant to Local Rule
       2083−1(i); or

               If there is a confirmed plan, all funds in this case posted to the Trustee's account on or before
       the date of entry of this order shall be disbursed by the Trustee according to the terms of the
       confirmed plan. Funds received by the Trustee after the entry of this order shall be refunded to the
       debtor(s).

       Dated and Entered on: April 9, 2019




                                                            United States Bankruptcy Judge
